         Case 2:16-cr-00069-TLN Document 93 Filed 08/12/20 Page 1 of 2


 1   JAN DAVID KAROWSKY
     Attorney at Law
 2   A Professional Corporation
     California State Bar Number 53854
 3   716 19th Street, Suite 100
     Sacramento, CA 95811
 4   (916) 447-1134
     (916) 448-0265 (Fax)
 5   KarowskyLaw@sbcglobal.net
 6   Attorney for Defendant
     Ricky Richardson
 7
                                 UNITED STATES DISTRICT COURT
 8
                    IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                       )    Case No.: 2:16-CR-69-TLN
11                                                   )
                    Plaintiff,                       )    STIPULATION AND ORDER TO
12                                                   )    MODIFY THE BRIEFING SCHEDULE
            vs.                                      )    REGARDING A NEW DATE FOR
13                                                   )    DEFENDANT’S REPLY BRIEF TO BE
     RICKY RICHARDSON,                               )    DUE
14                                                   )
                    Defendant                        )
15                                                   )
                                                     )
16                                                   )
                                                     )
17

18                                           STIPULATION
19   1. Defendant Ricky Lee Richardson, Jr. filed a motion for reduction in sentence and
20
     compassionate release on July 14, 2020. (ECF No. 84.)
21
     2. The government requested two extensions to file its opposition, the latest of which the parties
22
     stipulated to an extension to August 6, 2020 for the government’s opposition brief to be filed
23
     and the Court so ordered on August 5, 2020. (ECF 90).
24
     3. By said previous order, defendant’s reply brief is due on or before August 13, 2020.
25



                                                     -1
         Case 2:16-cr-00069-TLN Document 93 Filed 08/12/20 Page 2 of 2


 1   4. Counsel for defendant needs an extension to on or before August 27, 2020 to prepare and file
 2   defendant’s reply brief.
 3
     5. Counsel for the government does not oppose the defendant’s request to modify the briefing
 4
     schedule.
 5
     6. The parties hereby stipulate and move that:
 6
     a) The defendant’s reply to the government’s opposition, ECF No. 91, shall be filed on or before
 7
     August 27, 2020.
 8
     IT IS SO STIPULATED.
 9
     DATED:         August 11, 2020                        McGregor W. Scott
10
                                                           United States Attorney
11
                                                           /s/ Brian Fogerty by Jan Karowsky with
12                                                         Mr. Fogerty’s permission
                                                           by
13                                                         Brian Fogerty
                                                           Assistant U.S. Attorney
14

15   DATED:          August 11, 2020                       JAN DAVID KAROWSKY
                                                           Attorney at Law
16
                                                           A Professional Corporation
17
                                                           /s/ Jan Karowsky
18
                                                           by
19                                                         JAN DAVID KAROWSKY
                                                           Attorney for Defendant
20
     IT IS SO ORDERED.
21

22
     Dated: August 11, 2020
23
                                                       Troy L. Nunley
24                                                     United States District Judge

25



                                                      -2
